FREEDMAN, P. J.
The pivotal question in this case was whether the starting of the car, which was the cause of the injuries received by the plaintiff, was the act of the conductor, or that of some unauthorized person, a passenger upon the car at the time the accident occurred. Upon this question the weight of evidence seems to be in favor of the defendant. A new trial may bring out the facts relative thereto more clearly, and the interests of justice require such a disposition of the case. Judgment reversed, and new trial ordered, with costs to abide the event. All concur.